third party communication date of communication month dd yyyy cca_2015100810122346 id uilc number release date from ----------------------- sent thursday october am to ------------------ cc ----------------- bcc subject re question ----------- you asked whether the service was required to allow audio recording of a meeting between service employees and a taxpayer during which the subject matter to be discussed was transfer_pricing studies used to determine the taxpayers tax_liability sec_7521 provides that any officer_or_employee of the service in connection with any in-person interview with any taxpayer relating to the determination or collection of any_tax shall upon advance request of such taxpayer allow the taxpayer to make an audio recording of such interview at the taxpayer’s own expense and with the taxpayer’s own equipment shortly after sec_7521 was enacted the service defined taxpayer interview for purposes of sec_7521 as a meeting between an employee of the examination function the employee_plans and exempt_organization function or the collection function of the service and a taxpayer when the determination or the collection of any_tax is at issue see notice_89_51 1989_1_cb_691 the service expanded this definition to include all appeals face to face conferences after the tax court’s decision in 121_tc_8 which held that sec_7521 applied to cdp hearings the tax_court also held that the voluntary nature of the meeting was immaterial and rejected a narrow view of the word interview since the meeting at issue is a meeting between an employee of the examination function of the service and the taxpayer and the transfer_pricing being discussed directly relates to the determination of tax at issue the service must allow the taxpayer to audio record the meeting provided the taxpayer complies with the service’s requirements the taxpayer must make the request ten days in advance and must provide its own equipment at its own expense please feel free to contact me if you have any additional questions or concerns thank you ------
